Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ngai Zhang on 12/22/21
The application has been amended as follows: 
1. (Currently Amended) A system for facilitating augmented reality positioning of vehicle cargo objects within an interior vehicle space, , the plurality of perspectives comprising different seat position configurations of passenger seats within the interior space of the vehicle; generate, based on the plurality of perspectives, a plurality of three-dimensional mappings of the interior , the plurality of three-dimensional mappings comprising a first mapping for a first seat position configuration of the passenger seats and a second mapping for a second seat position configuration of the passenger seats different from the first seat position configuration; determine, based on the plurality of three-dimensional mappings and measurements of cargo objects, different arrangements of the cargo objects within the interior space of the vehicle; obtain, from the different arrangements, a user selection of an-a first arrangement of the cargo objects corresponding to the first seat position configuration, the first arrangement being selected over a second arrangement of the cargo objects corresponding to the second seat position configuration; determine a plurality of placement steps for arranging the passenger seats and placing the cargo objects in the interior space of the vehicle in accordance with the selected first arrangement;over the video stream that simulates arrangement of the passenger seats and placement of the cargo objects in the interior space of the vehicle; and update, based on a user modification related to a stimulated cargo object of the augmented reality presentation, the selected first arrangement and the augmented reality presentation to reflect the updated first arrangement.  

2. (Currently Amended) The system of claim 1, wherein the plurality of placement steps indicates an order in which the cargo objects are to be placed in the interior space of the vehicle, and wherein the augmented reality presentation is generated such that the augmented reality presentation simulates the arrangement of the passenger seats and the placement of the cargo objects in accordance with the order for the cargo objects.  

3. (Currently Amended) The system of claim 2, further comprising determining the order for the cargo objects based on the measurements of the cargo objects and the plurality of three- dimensional mappings of the interior 

4. (Currently Amended) The system of claim 1, wherein the plurality of three-dimensional mappings is generated based on (i) the plurality of perspectives and (ii) a user-indicated number of passengers that will be riding in the vehicle with the cargo objects. 

5. (Currently Amended) A method comprising: obtaining, via a camera, , the images comprising representations of passenger seats within the interior space of the vehicle; obtaining user input indicating objects to be placed within the interior space; determining, based on the , mappings of the interior space of the vehicle, the mapping comprising a first mapping for a first seat configuration of the passenger seats and a second mapping for a second seat configuration of the passenger seats different from the first seat configuration; determining, based on the mappings and measurements of the objects, an arrangement of the objects within the interior space, wherein the arrangement of the objects corresponds to the first or second seat configuration of the passenger seats;with respect to the corresponding first or second seat -3-U.S. Serial No.: 16/861,071 Filing Date: April 28, 2020 configuration; and updating, based on a user modification related to a stimulated object of the presentation, the arrangement of the objects and the presentation to reflect the updated arrangement of the objects.
  
6. (Currently Amended) The method of claim 5, further comprising: determining a plurality of steps for arranging the objects in the interior space in accordance with the arrangement, wherein generating the presentation comprises generating, based on the plurality of steps, the presentation that simulates the objects within the interior space with respect to the corresponding first or second seat configuration.  

7. (Original) The method of claim 6, wherein the plurality of steps is provided according to an order in which the objects are to be arranged in the interior space. 
 
8. (Currently Amended) The method of claim 6, further comprising: determining, based on the corresponding first or second seat configuration, an order in which the objects are to be arranged in the interior space, wherein determining the plurality of steps comprises determining, based on the order and the arrangement, the plurality of steps for arranging the objects in the interior space. 

9. (Currently Amended) The method of claim 5, wherein the mappings are determined based on (i) the images and (ii) a number of passengers that will be riding in the vehicle with the objects. 

10. (Currently Amended) The method of claim 5, wherein generating the presentation comprises generating an augmented reality presentation over a video stream of the vehicle that simulates arrangement of the passenger seats and placement of the objects in the interior space of -4- 155192335.1Proposed Amendment for Examiner Interview Discussion Customer No. 181787 U.S. Serial No.: 16/861,071 Filing Date: April 28, 2020 the vehicle. 

11. (Currently Amended) The method of claim 5, wherein updating the presentation comprises updating, based a user movement or removal of a stimulated object of the presentation, the arrangement of the objects and the presentation to reflect the updated arrangement of the objects. 

12. (Original) The method of claim 5, wherein the user input comprises a selection of the objects from a default list of objects, the objects having preprogrammed measurements.  

13. (Original) The method of claim 5, wherein the user input comprises an upload comprising one or more images of the objects and the measurements of the objects.  

14. (Currently Amended) A non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: obtaining, via a camera, one or more images of an interior space of a vehicle, the one or more images comprising representations of passenger seats within the interior space of the vehicle; obtaining user input indicating objects to be placed within the interior space; determining, based on the one or more images, mappings of the interior space of the vehicle, the mapping comprising a first mapping for a first seat configuration of the passenger seats and a second mapping for a second seat configuration of the passenger seats different from the first seat configuration; determining, based on the mappings and measurements of the objects, an arrangement of the objects within the interior space, wherein the arrangement of the objects corresponds to the first or second seat configuration of the passenger seats; and generating, based on the arrangement of the objects, a presentation that simulates the objects within the interior space.  

15. (Original) The non-transitory computer-readable media of claim 14, the operations further comprising determining a plurality of steps for arranging the objects in the interior space in accordance with the arrangement, wherein generating the presentation comprises generating, based on the plurality of steps, the presentation that simulates the objects within the interior space.  

16. (Currently Amended) The non-transitory computer-readable media of claim 15, the operations further comprising: determining, based on the measurements of the objects and the corresponding first or second seat configuration, an order in which the objects are to be arranged in the interior space, wherein determining the plurality of steps comprises determining, based on the order and the arrangement, the plurality of steps for arranging the objects in the interior space. 

17. (Currently Amended) The non-transitory computer-readable media of claim 14, the operations further comprising updating, based on a user modification related to a stimulated object of the presentation, the arrangement of the objects and the presentation to reflect the updated arrangement of the objects. 

18. (Currently Amended) The non-transitory computer-readable media of claim 14, the operations further comprising updating, based a user movement or removal of a stimulated object of the presentation, the arrangement of the objects and the presentation to reflect the updated arrangement of the objects. 

19. (Currently Amended) The non-transitory computer-readable media of claim 14, wherein generating the presentation comprises generating an augmented reality presentation over a video stream of the vehicle that simulates arrangement of the passenger seats and placement of the objects in the interior space of the vehicle. 

20. (Currently Amended) The non-transitory computer-readable media of claim 14, wherein the mappings are determined based on (i) the one or more images and (ii) a number of passengers that will be riding in the vehicle with the objects. 

21. (Original) The non-transitory computer-readable media of claim 14, wherein the user input comprises a selection of the objects from a default list of objects, the objects having preprogrammed measurements.  

22. (Original) The non-transitory computer-readable media of claim 14, wherein the user input comprises an upload comprising one or more images of the objects and the measurements of the objects.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited references disclose mapping and AR visualization of cargo spaces in commercial vehicles, but do not suggest seat configuration as part of the mapping of the trunk interior.  Therefore, the reference would not suggest the amended subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611